DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James Reid on June 30, 2022.

The application has been amended as follows: 

1.	(Currently Amended) A wing for an aircraft, the wing comprising:
a main wing section extending between a root portion and a distal portion, the main wing section having a forward spar and an aft spar extending through an internal cavity of the main wing section along a span thereof, the forward and aft spars being spaced apart in a chordwise direction at the distal portion of the main wing section and delimiting a dry segment of the internal cavity;
a winglet rotatably coupled to the main wing section by a cant hinge defining a cant axis about which the winglet rotates relative to the main wing section, the winglet being movable between an extended position in which the winglet is aligned with the main wing section, and a folded position in which the winglet is rotated about the cant axis; and
a linkage assembly disposed in the dry segment of the internal cavity of the main wing section, the linkage assembly pivotably mounted to one of the forward and aft spars and coupled to the cant hinge, the linkage assembly being displaceable to apply a force to the cant hinge to move the winglet between the extended position and the folded position during flight of the aircraft;
wherein the first linkage assembly is pivotably mounted to the forward spar, and the second linkage assembly is disposed in the dry segment and pivotably mounted to the aft spar and coupled to the cant hinge, the second linkage assembly being displaceable to apply the force to the cant hinge to move the winglet between the extended position and the folded position during flight of the aircraft the linkage assembly including a first linkage assembly and a second linkage assembly,
wherein the first linkage assembly includes:
a first linear actuator having a first actuator housing pivotably mounted to the forward spar, and a first piston rod displaceable relative to the first actuator housing;
a first crank pivotably mounted to the forward spar, and pivotably coupled to the first piston rod to be displaced thereby; and 
a first toggle having a first end pivotably coupled to the first crank and a second end pivotably coupled to the cant hinge; and  
wherein the second linkage assembly includes:
a second linear actuator having a second actuator housing mounted to the aft spar, and a second piston rod displaceable relative to the second actuator housing;
a second crank pivotably mounted to the aft spar, and pivotably coupled to the second piston rod to be displaced thereby; and 
a second toggle having a first end pivotably coupled to the second crank and a second end pivotably coupled to the cant hinge; and
wherein the first and second linear actuators, the first and second cranks, and the first and second toggles are displaceable in a common plane extending between the forward and aft spars. 
2.	(Canceled) 
3.	(Currently Amended) The wing of claim 1, wherein the first and second linkage assemblies lie in a common plane extending between the forward and aft spars.
4.	(Canceled) 
5.	(Canceled) 
6.	(Currently Amended) The wing of claim 1, wherein the cant hinge includes a motion translation linkage rotatable about the cant axis, the motion translation linkage having a winglet portion coupled to the winglet and a wing portion coupled to the second ends of the first and second toggles.
7.	(Currently Amended) The wing of claim 1, wherein the first and second piston rods are displaceable between a retracted position and an extended position, wherein as the first piston rod displaces from the retracted position to the extended position, the second piston rod displaces from the extended position to the retracted position. 
8.	(Currently Amended) The wing of claim 1, wherein only one of the first and second piston rods is displaceable to displace the first and second linkage assemblies.
9.	(Currently Amended) The wing of claim 1, wherein the first and second cranks have different shapes.
10.	(Original) The wing of claim 9, wherein:
the first crank has a first crank portion pivotably coupled to the forward spar, a second crank portion pivotably mounted to the first piston rod, and a third crank portion pivotably coupled to the first end of the first toggle; and   
the second crank has a piston crank portion pivotably coupled to the second piston rod, and a spar crank portion pivotably mounted to the aft spar, the first end of the second toggle being pivotably coupled to a third crank portion.
11.	(Original) The wing of claim 1, wherein the cant hinge defines a toe axis about which the winglet rotates relative to the main wing section, the toe axis being transverse to the cant axis. 
12.	(Original) The wing of claim 1, wherein the main wing section has an aileron at the distal portion defining part of a trailing edge of the main wing section, the forward and aft spars disposed between the aileron and a leading edge of the main wing section.  
13.	(Original) The wing of claim 1, wherein the cant hinge comprises a biasing member. 
14.	(Original) The wing of claim 1, wherein a cant angle is defined between a plane containing the main wing section and a plane containing the winglet, the cant angle being between 0º and 90º above the plane containing the main wing section.
15.	(Original) The wing of claim 1, wherein the first linkage assembly comprises:
a linear actuator having an actuator housing pivotably mounted to said forward or aft spar, and a piston rod displaceable relative to the actuator housing;
a first link pivotably mounted to said forward or aft spar, and pivotably coupled to the piston rod to be displaced thereby; and 
a second link having a first end pivotably coupled to the first link and a second end pivotably coupled to the cant hinge.  
16.	(Original) The wing of claim 15, wherein the linear actuator, the first link, and the second link are displaceable in a plane extending between the forward and aft spars.
17.	(Original) The wing of claim 15, wherein the cant hinge comprises a motion translation linkage rotatable about the cant axis, the motion translation linkage having a winglet portion coupled to the winglet and a wing portion coupled to the second end of the second link. 
18.	(Currently Amended) A method of displacing a winglet rotatably coupled to a main wing section of a wing of an aircraft, the method comprising: during flight of the aircraft, driving a linkage assembly disposed within the main wing section in a dry segment thereof defined between a forward spar and an aft spar of the main wing section at a distal portion of the main wing section, the linkage assembly coupled to the winglet such that driving the linkage assembly rotates the winglet about a cant axis relative to the main wing section during flight of the aircraft between an extended position in which the winglet is aligned with the main wing section, and a folded position in which the winglet is rotated about the cant axis, wherein driving the linkage assembly includes displacing components of the linkage assembly in a common plane extending between the forward and aft spars, the components of the linkage assembly including: a linear actuator having an actuator housing pivotably mounted to one of the forward spar and the aft spar; a crank pivotably mounted to said one of the forward spar and the aft spar, and pivotably coupled to a piston rod of the linear actuator; and a toggle having a first end pivotably coupled to the crank and a second end pivotably coupled to the cant hinge. 
19.	(Canceled) 
20.	(Canceled)     


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The present invention as claimed is directed towards a wing and winglet rotatably connected to the wing at a dry segment by two linkages which move in the same plane to rotate the winglet about a cant axis. It is well known in the art to have fuel stored in the wing as well as having the winglet rotation mechanism attached in a dry segment. Briancourt (US 10214278) teaches a linkage assembly with a linear actuator, a toggle, and a crank mechanism used to move a winglet, however, Briancourt does not appear to teach moving the linkage components in a common plane, nor would it be obvious to make such a modification. Bousfield (US 11001366) teaches a linkage assembly which rotates a wing component about an axis with the linkage assembly moving in a common plane, however, Bousfield does not teach rotating the wing about a cant axis, nor would it be obvious to use this configuration of linkages to complete such a motion. Therefore, claims 1 and 18 and subsequent dependent claims are allowed. 
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wildschek (US 20170021911) shows a linear actuator to fold a winglet.
Axford (US 10392101) and Harding (US 10464658) show winglet rotation mechanisms attached to the wing spars. 
Chaussee (US 9499255) shows a winglet attached structurally to wing spars. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON ELIZABETH DITTNER whose telephone number is (571)270-7273. The examiner can normally be reached M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571)272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.E.D./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647